Citation Nr: 0509322	
Decision Date: 03/29/05    Archive Date: 04/07/05

DOCKET NO.  03-37 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from March 1967 to May 1970.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.  This rating decision 
granted an increased rating from 10 to 30 percent for his 
PTSD, effective October 2002, which the veteran since has 
continued to appeal.  See AB v. Brown, 6 Vet. App. 35, 39 
(1993) (a veteran is presumed to be seeking the highest 
possible rating, unless he expressly indicates otherwise).  
The rating decision also denied the veteran's claim of 
entitlement to service connection for tinnitus.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claims and apprised of whose responsibility 
- his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of these claims has been obtained.

2.  The veteran's PTSD is manifested by a flattened affect; 
and difficulty in establishing and maintaining work and 
social relationships.

3.  There is no persuasive medical evidence of record 
indicating the veteran has tinnitus, which is causally or 
etiologically related to his service in the military.




CONCLUSIONS OF LAW

1.   The criteria are met for no more than a 50 percent 
rating for PTSD.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.126, 
4.130, Diagnostic Code 9411 (2004).

2.  The veteran's tinnitus was not incurred or aggravated 
during his active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Due Process Considerations

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act (VCAA) was signed into law.  The VCAA 
potentially applies to all claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered by 
VA.  The VCAA also requires that VA assist a claimant in 
obtaining that evidence unless there is no reasonable 
possibility that assisting him will aid in substantiating his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claims.  The February 2003 
rating decision appealed and the December 2003 statement of 
the case, as well as the November 2002 letter to the veteran, 
notified him of the evidence considered and the pertinent 
laws and regulations.  The RO also indicated it would review 
the information of record and determine what additional 
information was needed to process his claims.  And the 
November 2002 letter, in particular, apprised him of the type 
of information and evidence needed from him to support his 
claims, what he could do to help in this regard, and what 
VA had done and would do in obtaining supporting evidence.  
See, e.g., Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  This type of notice is what is specifically 
contemplated by the VCAA.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  In this 
regard, the veteran's service medical records, private 
medical records, and VA medical records have been obtained.  
In addition, he was provided VA examinations.  He was also 
provided several other opportunities to submit additional 
evidence in support of his claims - including following the 
RO's November 2002 VCAA letter.  He also had an additional 
90 days to identify and/or submit supporting evidence after 
certification of his appeal to the Board, and even beyond 
that with sufficient justification.  See 38 C.F.R. § 20.1304 
(2004).  So the Board finds that the duty to assist has been 
satisfied and the case is ready for appellate review.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In addition, the November 2002 letter apprising the veteran 
of the provisions of the VCAA was sent prior to adjudicating 
his claims.  So there was due process compliance with the 
holding and mandated sequence of events specified in a recent 
precedent decision.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004) ("Pelegrini II"), where the United States Court 
of Appeals for Veterans Claims (Court) vacated its previous 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
("Pelegrini I").  See also VAOGCPREC 7-2004 (July 16, 2004) 
discussing the Court's holding in Pelegrini II.  In Pelegrini 
II, just as in Pelegrini I, the Court held, among other 
things, that VCAA notice must be provided to a claimant 
before an initial unfavorable decision by the agency of 
original jurisdiction (AOJ) on the claim.  Id.  The AOJ in 
this case is the RO in Columbia, and the RO did just that.  
Consequently, there is no issue insofar as the timing of the 
VCAA notice.  And the content of the VCAA notice is 
sufficient for the reasons stated above.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  See also 
VAOPGCPREC 16-92 (July 24, 1992).

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2003) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at 120-121.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2003).

In this case, although the November 2002 VCAA notice letter 
that was provided to the veteran does not contain the precise 
language specified by the Pelegrini II Court in its 
description of the "fourth element" of the VCAA 
notification requirement, the Board finds that the veteran 
was otherwise fully notified of the need to give VA any 
evidence pertaining to his claims.  And as indicated in 
VAOPGCPREC 7-2004, VA need not use any magical language in 
conveying this message to him.  Moreover, another recent 
precedent opinion of VA's General Counsel it was held that 
the language in Pelegrini I, which is similar to the language 
in Pelegrini II, stating that VA must request all relevant 
evidence in the claimant's possession was mere dictum and, 
thus, not binding.  See VAOGCPREC 1-2004 (Feb. 24, 2004) 
(the Court's statements in Pelegrini I that sections 5103(a) 
and 3.159(b)(1) require VA to include such a request as part 
of the notice provided to a claimant under those provisions 
is obiter dictum and is not binding on VA).  The Board is 
bound by the precedent opinions of VA's General Counsel, as 
the chief legal officer for the Department.  
38 U.S.C.A. § 7104(c).

With respect to the VCAA letter of November 2002, the veteran 
was requested to respond within 30 days, but the letter 
informed him that he had up to one year to submit evidence.  
And, it has been more than one year since the November 2002 
letter.  Nonetheless, 38 C.F.R. § 3.159(b)(1) (2003) was 
invalidated by the United States Court of Appeals for the 
Federal Circuit in Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
September 2003).  The offending regulatory language suggested 
that an appellant must respond to a VCAA notice within 30 
days and was misleading and detrimental to claimants whose 
claims were prematurely denied short of the statutory one-
year period provided in 38 U.S.C.A. § 5301(a).  Thus, 
that regulatory provision was invalid because it was 
inconsistent with the statute.

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1) (2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  In particular, 
the Act clarifies that VA may make a decision on a claim 
before the expiration of the one-year VCAA notice period and 
the new law does not require VA to send a new notice to 
claimants.  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

II.  Entitlement to an increased rating

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as 
here, the veteran is appealing the rating for an already 
established service-connected condition, his present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Historically, the veteran was granted service connection for 
PTSD in an August 1988 rating decision, wherein a 10 percent 
disability evaluation was granted, effective December 1987.  
In a December 1988 rating decision, this was revised, such 
that the veteran was awarded a temporary total disability 
rating from December 4, 1987 to December 31, 1987 and a 10 
percent disability rating from January 1, 1988.  The veteran 
filed his current claim for an increased disability 
evaluation in October 2002.

Private medical records from Newton Family Medicine, dated 
April 2002 through November 2002, indicated that the veteran 
was seen for medication management for his PTSD and 
depression.  The veteran complained that he had poor 
concentration upon trying Lexapro and a "foggy feeling" 
with Zoloft, and was changed to Wellbutrin instead, although 
dosing changes were necessary to alleviate confusion and 
forgetfulness.  The veteran related that he needed to be 
"mentally sharp" for his job.  He also complained of mood 
swings, anxiety, depression, some fatigue, and a stressful 
job.

VA medical records note a diagnosis of PTSD.

A November 2002 letter from the Charleston Vet Center states 
that the veteran was treated sporadically at the Vet Center 
from 1980 through 2001 (approximately 50 visits), but that 
since October 2002, the veteran was participating in weekly 
group therapy and occasional individual counseling sessions 
since October 2002.  The letter also states that the veteran 
complained of worsening symptoms since being treated for 
prostate cancer.  In particular, the veteran complained of 
intrusive memories, difficulty concentrating after such a 
memory, hypervigilance, hyperstartle response, sleep 
disturbance due to nightmares and difficulty falling asleep, 
difficulty controlling his anger, problems with authority 
figures at work, and difficulty with family relationships.  
The letter did not provide the results of an objective mental 
status evaluation, but concluded that the veteran's PTSD 
"symptoms have worsened over the last year or so primarily, 
perhaps, because serious medical conditions . . . have forced 
him to confront his Vietnam experiences . . . ."

The veteran was also afforded a VA PTSD examination in 
November 2002.  The VA examiner noted that the veteran's 
claims file and medical records were not reviewed.  According 
to the report, the veteran related that he was married to his 
third wife, and that they had been married for 14 years.  It 
was noted he lived an extremely socially isolated life.  He 
said he preferred to be alone, was uncomfortable with social 
situations, and had no friends.  He also complained that he 
did not like to drive, was nervous when in traffic, and that 
he rarely left his home except for work.  He reported that he 
worked for the U.S. Department of Defense as a security 
officer, operating a patrol boat on a river for the previous 
six months, but that he held the job from 1988 to an early 
retirement in 1996, before he decided to keep working.  He 
related that he was rehired because he had a good record in 
that position when he previously worked there.  He also 
reported that he had significant work instability from 1996 
to 2002, having worked "3 stints" in public safety at the 
same local university, and that he had "150-200 jobs in 
[his] lifetime", but that he quit them impulsively.  He 
stated that he had never been fired from a job.  He 
complained that his current job involved a high degree of 
stress, because it involves social interaction and because he 
has to work for financial reasons.  He further stated that 
the "law enforcement, security, quasi-military features of 
the job" are a source of stress as they "trigger memories 
of Vietnam."  He also related that he was diagnosed with 
prostate cancer and diabetes about 2 years earlier, following 
which he began experiencing an increase in the frequency of 
intrusive combat memories, sleep disturbance, and 
hyperstartle responses, which caused him to socially isolate 
himself.  A history of alcohol dependence was noted and the 
veteran reported that he went to weekly group counseling at 
the Vet Center.  

Upon observation and mental status examination, the veteran 
was well groomed, alert, oriented, and cooperative, with good 
eye contact.  He expressed himself clearly and directly, and 
was easy to follow.  He rambled circumstantially, but 
responded to redirection.  He had occasionally pressured 
speech when describing his Vietnam experiences.  There was no 
evidence of overtly emotional behavior.  He had a flat 
affect, but his energy level was moderate.  His thought 
process was well organized and there was no evidence of 
bizarre thinking.  He denied suicidal or homicidal ideation.  
The VA examiner concluded that the veteran had frequent and 
intense symptoms of severe PTSD, with severe emotional 
distress due to recurrent nightmares, intrusive memories, 
flashbacks, and hyperstartle responses.  It was noted he was 
retreating into social isolation as a means of coping with 
his overwhelming experiences.  He also concluded that the 
veteran had "psychic numbing", a narrow range of affect, 
difficulty concentrating and sleeping, and fatigue.  It was 
noted he was in a constant state of hyperarousal.  The 
diagnosis was chronic PTSD and a Global Assessment of 
Functioning (GAF) score of 45 was assigned.

According to the current regulations, a mental disorder 
should be evaluated "based on all the evidence of record 
that bears on occupational and social impairment . . . ."  
See 38 C.F.R. § 4.126(a) (2004).  As mentioned, the veteran's 
PTSD is currently evaluated as 30 percent disabling under 
38 C.F.R. § 4.130, Diagnostic Code 9411.

A 30 percent disability evaluation is warranted where there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks, chronic sleep 
impairment, and mild memory loss.  A 50 percent disability 
evaluation is assigned under this Code for occupational and 
social impairment due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating for PTSD is warranted 
when there is occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and the inability to establish 
and maintain effective relationships. A 100 percent rating is 
warranted if there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

Upon reviewing the rating criteria in relation to the 
relevant medical evidence, the Board finds that the veteran's 
overall disability picture is consistent with a higher 
evaluation of 50 percent.  In this regard, the objective 
clinical evidence of record shows that the veteran's PTSD has 
been characterized as severe and is associated with frequent 
and intense psychiatric symptoms including severe emotional 
distress.  On mental status examination, he exhibited a 
flattened affect, and pressured speech when describing his 
Vietnam experience.  The examiner observed that the veteran 
was retreating into social isolation as a means of coping.  
It was explained that the veteran preferred to be alone and 
did not have any friends, although he had resided with his 
wife for years.  Further, his occupational history has been 
described as significantly unstable, with the veteran 
impulsively changing jobs repeatedly over the years.  It is 
also noted that, at the time of the November 2002 VA 
examination he had been employed as a security officer, 
operating a patrol-boat for the previous six months. 

The November 2002 VA examination report reflects that the 
veteran was assigned a GAF score of 45.  A GAF score of 41 to 
50 is indicative of serious symptoms or social and industrial 
impairment (such as a lack of friends or an inability to keep 
a job).  See the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.130.  The Board 
finds that the GAF score of 45 is entirely consistent with a 
50 percent rating. In sum, the Board finds that the 
aforementioned clinical findings and GAF score are productive 
of an increased rating to 50 percent.

The Board finds that a higher rating of 70 percent rating is 
not warranted as there is no suicidal ideation, obsessional 
rituals which interfere with routine activities, 
intermittently illogical, obscure, or irrelevant speech, 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
spatial disorientation, or neglect of personal appearance and 
hygiene.  It is noted that the veteran presented to the 
November 2002 VA examination as well-groomed.  He was alert, 
oriented, cooperative, and making good eye contact.  

Finally, the Board has considered whether the veteran is 
entitled to an increased disability evaluation on an extra-
schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that his PTSD has resulted 
in marked interference with his employment (that is, beyond 
that contemplated by his current schedular rating) 
or necessitated frequent periods of hospitalization so as to 
render impractical the application of normal rating schedule 
standards.  Rather, by his own admission, he has worked full-
time at the same employer since at least 2002, and worked for 
many years prior to that.  And, the veteran, himself, admits 
that he has not required hospitalization for treatment of his 
PTSD. So there is no basis for referring this case to the 
Director of VA's Compensation and Pension Service for extra-
schedular consideration.  See, e.g., Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

III.  Entitlement to service connection

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection also is permissible for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  
Certain conditions, which are chronic per se, will be 
presumed to have been incurred in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption, however, is rebuttable by probative 
evidence to the contrary.

And if there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.   

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  

The veteran's March 1967 and January 1979 Reports of Medical 
History indicates that the veteran denied experiencing ear 
trouble, wearing a hearing aid, and "running ears."  The 
contemporaneous Reports of Medical Examination indicate  that 
clinical evaluations of the veteran's interior and exterior 
ear canals and eardrums were normal.  His May 1970 Report of 
Medical Examination for purposes of separation also indicates 
that a clinical evaluation of the veteran's ears was normal.

The veteran was afforded a VA audiology examination in 
November 2002.  According to the report, the veteran's claims 
file was not available for review.  The veteran complained of 
difficulty hearing out of his right ear and difficulty 
hearing the radio and television.  He related that he spent 6 
months in Vietnam during service, with exposure to the noise 
of hand grenades, mortars, machine guns, mines, and 
amphibious tractors.  He reported that his post-service noise 
exposure included occasional siren noise, as he was a 
firefighter for 10 years, but that he currently worked as a 
security guard.  He also reported that most of the 
approximately 150 jobs he worked since leaving the military 
did not include significant noise exposure.  He also related 
that his recreational noise exposure consisted of the lawn 
mower, weed trimmer, power tools, and riding a motorcycle.  
He denied experiencing tinnitus.  Following audiometric 
testing, he was diagnosed with moderate sensorineural hearing 
loss of the right ear at 3000 to 4000 Hertz and mild to 
moderate sensorineural hearing loss of the left ear, from 
3000 to 4000 Hertz.

There is no persuasive medical nexus evidence of record 
indicating the veteran's tinnitus, even assuming he has it, 
is the result of his service in the military.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Although he 
likely had noise exposure during service, the medical 
evidence of record is entirely negative for complaints of 
tinnitus during his service.  Furthermore, his service 
medical records are entirely unremarkable for evidence of any 
additional complaints or treatment for tinnitus while on 
active duty, and even his separation examination was normal.  
See 38 C.F.R. § 3.303(a) (service connection requires that 
the facts "affirmatively [show] inception or aggravation . . 
. .").  And there is no objective medical evidence of 
continuity of symptomatology during the years after his 
discharge from service.  Rather, the medical evidence of 
record is entirely negative for objective clinical 
indications that the veteran has tinnitus; it has not been 
diagnosed.  Furthermore, during his November 2002 VA 
examination, the veteran denied experiencing tinnitus.  And 
"[i]n the absence of proof of present disability there can 
be no valid claim." See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1998) ("Congress specifically limits entitlement 
to service-connected disease or injury to cases where such 
incidents have resulted in a disability.").  See, too, 
Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 
38 U.S.C. § 1131 as requiring the existence of a present 
disability for VA compensation purposes).  See also Wamhoff 
v. Brown, 8 Vet. App. 517, 521 (1996).  Consequently, even 
assuming the veteran had tinnitus, absent medical evidence of 
a causal relationship to his service in the military, service 
connection cannot be granted for tinnitus.  See Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  

As such, the only evidence relating a diagnosis of tinnitus 
to service comes from the veteran, himself.  And as a layman, 
he simply does not have the necessary medical training and/or 
expertise to determine the causes of these conditions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  See 
Savage v. Gober 10 Vet. App. at 495-498, indicating that, 
even in situations of continuity of symptomatology after 
service, there still must be medical evidence relating the 
current conditions at issue to that symptomatology.  Id.  
Because of this, the veteran's allegations, alone, have no 
probative value without medical evidence substantiating them.  
So the preponderance of the evidence is against the claim, 
meaning the benefit-of-the-doubt rule does not apply.  
See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Winsett v. West, 11 Vet. 
App. 420, 424 (1998).  Here, there is no such evidence, the 
claim must be denied.  38 C.F.R. § 3.102.




ORDER

The claim for an increased rating, to 50 percent, for PTSD, 
is granted.

Service connection for tinnitus is denied.



	                        
____________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


